Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the amendments was provided by Wesley Horner (Reg. No. 71,378) on May 4, 2021.

The application has been amended as follows:

1.	(Currently Amended) A method comprising:
indexing, using one or more processors of a machine, a plurality of partition sets in an index of a search engine, each partition set corresponding to only a single particular user of a plurality of users of a network service, each partition in a particular partition set of the single particular user corresponding to one of aperiods of time in which data associated with the single particular user was generated using the network service;
one or more time parameters indicative of at least one period of time of the plurality of periods of time 
generating an address for at least one partition by concatenating the user identifier of the single particular user and the at least one period of time 
retrieving the portion of the data from the at least one partition that matches the generated address, the portion of the data including the data associated with the single particular user generated during the at least one period of time 
providing the retrieved portion of the data to the client device.

2.	(Previously presented) The method of claim 1, wherein:
the plurality of partition sets and the index are stored at a first datacenter; and
the method further comprises storing a backup of the plurality of partition sets and the index at a second datacenter that is geographically separate from the first datacenter.



receiving an additional query for data that is in an additional partition of the plurality of partition sets;
determining that the additional partition is non-functional at the first datacenter; and
responsive to determining that the additional partition is non-functional at the first datacenter, routing queries for the additional partition to the backup of the additional partition at the second datacenter while continuing to service queries for data in other partitions at the first datacenter, the other partitions being the plurality of partition sets excluding the additional partition.

4.	(Previously presented) The method of claim 2, further comprising:
receiving updates to data stored in the plurality of partition sets; and
storing the updates to the data stored in the plurality of partition sets in a relational database.

5.	(Previously presented) The method of claim 4, further comprising:
receiving an additional query for data in an additional partition of the plurality of partition sets;
determining that the additional partition is non-functional at the first datacenter and at the second datacenter; and
responsive to determining that the additional partition is non-functional at the first datacenter and at the second datacenter, routing queries for the additional partition to the relational database while continuing to service queries for data in other partitions in the first datacenter or the second datacenter, the other partitions being the plurality of partition sets excluding the additional partition.


6.	(Previously Presented) The method of claim 1, wherein:
the network service is a network site; and
the data associated with the single particular user that is generated using the network service is generated in response to the single particular user publishing one or more listings to the network site.

7.	(Previously Presented) The method of claim 1, wherein:
the network service is a network site; and
the data associated with the single particular user that is generated on the network service is generated in response to the single particular user interacting with one or more listings published to the network site by one or more other users.

8.	(Original) The method of claim 1, wherein the address includes at  least one character copied from the user identifier.

9.	(Canceled)

10.	(Canceled)

11.	(Original) The method of claim 1, wherein the search engine is an inverted index based search engine.

12.	(Original) The method of claim 2, wherein the first datacenter and the second datacenter are each a distributed search cluster.


13.	(Currently Amended) A system comprising:
one or more processors of a machine; and
a memory storing instructions that, when executed by the one or more processors, cause the machine to perform operations comprising:
indexing a plurality of partition sets in an index of a search engine, each partition set corresponding to only a single particular user of a plurality of users of a network service, each partition in a particular partition set of the single particular user corresponding to sequential periods of time in which data associated with the single particular user was generated using the network service;
receiving, from a client device, a query for a portion of the data, the query comprising a user identifier to identify the single particular user and one or more time parameters indicative of at least one sequential period of time of the sequential periods of time;
generating an address for at least one partition by concatenating 
retrieving the portion of the data from the at least one partition that matches the generated address, the portion of the data including the data associated with the single particular user generated during the at least one sequential period of time; and
providing the retrieved portion of the data to the client device.

14.	(Previously Presented) The system of claim 13, wherein:
the plurality of partition sets and the index are stored at a first datacenter; and
the operations further comprise storing a backup of the plurality of partition sets and the index at a second datacenter that is geographically separate from the first datacenter.

15.	(Previously presented) The system of claim 14, the operations further comprising:
receiving an additional query for data that is in an additional partition of the plurality of partition sets;
determining that the additional partition is non-functional at the first datacenter; and
responsive to determining that the additional partition is non-functional at the first datacenter, routing queries for the additional partition to the backup of the additional partition at the second datacenter while continuing to service queries for data in other partitions at the first datacenter, the other partitions being the plurality of partition sets excluding the additional partition.

16.	(Previously presented) The system of claim 14, the operations further comprising:
receiving updates to data stored in the plurality of partition sets; and
storing the updates to the data stored in the plurality of partition sets in a relational database.

17.	(Previously presented) The system of claim 16, the operations further comprising:
receiving an additional query for data in an additional partition of the plurality of partition sets;
determining that the additional partition is non-functional at the first datacenter and at the second datacenter; and
responsive to determining that the additional partition is non-functional at the first datacenter and at the second datacenter, routing queries for the additional partition to the relational database while continuing to service queries for data in other partitions in the first datacenter or the second datacenter, the other partitions being the plurality of partition sets excluding the additional partition.
18.	(Canceled)

19.	(Currently Amended) A non-transitory machine-readable storage device embodying instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising:
indexing a plurality of partition sets in an index of a search engine, each partition set corresponding to only a single particular user of a plurality of users of a network service, each partition in a particular partition set of the single particular user corresponding to one of a plurality of periods of time 
receiving, from a client device, a query for a portion of the data, the query comprising a user identifier to identify the single particular user and one or more parameters indicative of at least one period of time of the plurality of periods of time 
generating an address for at least one partition by concatenating the user identifier of the single particular user and the at least one period of time 
retrieving the portion of the data from the at least one partition that matches the generated address, the portion of the data including the data associated with the single particular user generated during the at least one period of time 
providing the retrieved portion of the data to the client device.

20.	(Previously presented) The non-transitory machine-readable storage device of claim 19, wherein:
the plurality of partition sets and the index are stored at a first datacenter; and
the operations further comprise storing a backup of the plurality of partition sets and the index at a second datacenter that is geographically separate from the first datacenter.

21.	(Previously Presented) The method of claim 1, wherein the plurality of partition sets are stored in a plurality of bucket data structures that are addressable using key values as indices of the plurality of bucket data structures, and wherein items of a same key value are stored in corresponding buckets.

22.	(Previously Presented) The method of claim 21, further comprising determining which of the plurality of bucket data structures can service the query and is geographically proximate to a user or network entity that generated the query.

23.	(Canceled)

24.	(New) The method of claim 1, wherein each of the plurality of periods of time corresponds to a month.

Allowable Subject Matter
Claims 1-8, 11-17, 19-22 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art searched and made of record fails to anticipate or make obvious the claimed invention.  Specifically, the prior art searched and made of record fails to teach all of the limitations of the independent claims in combination.  Further, the limitation(s) in the independent claims in combination provides a scope that is beyond the abstract and are significantly more than a generic computer implementation of an otherwise abstract process. 

The prior art made of record is considered pertinent to applicant's disclosure but fails to anticipate or make obvious the claimed invention.
Wable et al. (U.S. Pre-Grant Publication No. 2011/0196855, hereinafter referred to as Wable) teaches a method comprising:
Indexing, using one or more processors of a machine, a plurality of partition sets in an index of a search engine,
Wable teaches indexing information in a social networking system in real time where “a user-term index 236 is comprised of a plurality of user-term partitions 400” (Para. [0047] & Fig. 4).
each partition set corresponding to a particular user of a plurality of users of a network service,
Wable teaches “the users of a social networking system 200 are assigned to specific user-term partitions using a hash function” (Para. [0047] & Fig. 4).
each partition in a particular partition set of the particular user corresponding to a period of time of a plurality of periods of time in which data associated with the particular user was generated using the network service;
Wable teaches “within each user-term partitions 400 there are a plurality of temporal database shared 402, each of which holds a time-specific portion of the user-term index” where “the temporal database shared 402 are organized by time such that the posts indexed in database shard i+1 in their corresponding partitions 400 were posted most recently in time than posts in database shard i” (Para. [0048] & Fig. 4)
Wable further teaches “any number of databases 402 may be used in each user-term partition 400” with the examples of “one database shard for each day of a month” and “one shard for each hour” as well as “the number of temporal databases used may fluctuate over time” (Para. [0048]) thereby teaching a dynamic system that can handle database shards in sequential periods of differing units of time.
Receiving, from a client device, a query for a portion of the data, the query comprising a user identifier of the particular user and a period of time of the plurality of periods of time;
Wable teaches receiving a query for a portion of the data, the query comprising a search query, a corresponding user identifier of the searching user (Para. [0066).  Wable further teaches including one or more time parameters received with the search query and a corresponding user identifier by teaching “the system can also provide an interface to limit search results to those posts made within a specified period of time (e.g. recent posts, posts within the last week, posts within the last year, posts made at any time, etc.)” and the “the searching user may limit the scope of the search at the outset” (Para. [0044]).
Generating, an address for at least one partition based on both the identifier of the particular user and the period of time,
Wable teaches “the system can also provide an interface to limit search results to those posts made within a specified period of time (e.g. recent posts, posts within the last week, posts within the last year, posts made at any time, etc.)” and the “the searching user may limit the scope of the search at the outset” (Para. [0044]). Wable further teaches using the user ID of the searching user to determine other user identifiers associated with the searching user’s ID and performing the query “on the most recent database shard 402n that corresponds to [the searching user’s] connections” (Para. [0054]).  Therefore Wable teaches generating an address for particular database shards based on the user identifier and the time parameters specified to limit the scope of the search at the outset.
Retrieving the portion of the data from the at least one partition that matches the generated address; and
Wable teaches “the aggregator 304 then retrieves the posts containing the terms from the object store” (Para. [0054]).
Providing the retrieved portion of the data to the client device.
Wable teaches search results may be ranked by first displaying posts from direct connections, then other users that are indirectly connected to the searching user, then random uses” (Para. [0069]) thereby teaching having provided the retrieved search results to the client device to be displayed.

The reference does not teach:
each partition set corresponding to only a single particular user;
generating an address for at least one partition by concatenating the user identifier of the single particular user and the at least one period of time;


Murthy et al. (International Publication No. WO 2016/118876, hereinafter referred to as Murthy) teaches combining multiple keys in a hierarchy of keys by "appending and/or concatenating each key or a portion of each key" to create a single key-value pair for identifying nested data using the concatenation of a parent key and a child key to identify the child. Murthy specifically teaches a example of combining KEY_A to KEY_2 to form KEY_2A "which is matched to the value VALUE_A of the first entry 2114 which is a child of key-value pair KEY_2-VALUE_2 (Paras. [0206]-[0207] & Figures 21A-B). However, Murthy does not teach concatenating identifier keys with at least one sequential time period to generate an address for at least one partition where each partition set corresponds to only a single particular user.

Non-Patent Literature hello@timescale.com, "TimescaleDB: SQL made scalable for time-series data", April 7, 2017 teaches storing time-series data in hypertables that consist of chunks of data, each fhunk representing a specific time interval for which the data stored in the chunk has a corresponding timestamp that falls into the chunk’s time interval. While the reference teaches storing timeseries data in time-ordered chunks, it does not teach concatenating a user identifier with a time interval for the chunk to access a chunk that is for only a single particular user.

Baum et al. (U.S. Pre-Grant Publication No. 2017/0139961) teaches organizing, indexing, searching, and presenting time series data where time series data are sequences of time stamped records occurring in one or more usually continuous streams and time series data is organized into discrete events with normalized time stamps and the events indexed by time and keyword.

Agrawal et al. (U.S. Pre-Grant Publication No. 2017/0193040) teaches a system and method of querying a hybrid event index of a user including receiving a search request pertaining to at least a first namespace of a plurality of namespaces and determining a first index server storing a first portion of the hybrid event index associated with the first namespace.

Kan et al. (U.S. Pre-Grant Publication No. 2011/0218999) teaches creating an index for search and storing the index in a time-series divisional index storage unit and creates, from an ACL repository, an access control entry ACE in association with the index for search, which is correlation of information to be searched with access right of at least a group to which the user belongs.

Agrawal et al. (U.S. Patent No. 6,308,172) teaches partitioning by year and by month where “partitioning by month may be more suitable for internet-related documents” (Col. 8 Lines 5-25).

Dekoning et al. (U.S. Patent No. 6,757,753, hereinafter referred to as Dekoning) teaches data stored in logical volume contained in a plurality of storage devices or storage arrays and copies of the data in geographically remote storage.

Joshi (U.S. Pre-Grant Publication No. 2012/0324089) teaches deteremining geographically proximate servers for load balancing clients for distributed host servers where settings in a second database can override the information in a first database.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R. F. M./
Examiner, Art Unit 2154
5/25/2021

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154